Order entered December 18, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00618-CV

                             CHARLES MITCHELL, Appellant

                                               V.

                                 RUTH HOUSTON, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-11-14792

                                           ORDER
       Before the Court is appellant’s December 3, 2013 motion for judicial notice of section

482(4) of the Texas Probate Code, upon which he relies in his brief on the merits. Because

appellant, who is pro se, has attached a copy of the statute to his motion, we construe the motion

as a request to supplement the appendix to his brief, GRANT the motion, and ORDER the

motion be designated as appellant’s supplemental appendix. See TEX. R. APP. P. 38.1(k).




                                                      /s/   DAVID LEWIS
                                                            JUSTICE